IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Mohamed Ali Hammad, V.M.D.,                  :
                    Petitioner               :
                                             :
      v.                                     :
                                             :
Bureau of Professional and Occupational      :
Affairs, State Board of Veterinary Medicine, :
                         Respondent          :    No. 120 C.D. 2015


                                       ORDER


             NOW, December 29, 2015, having considered petitioner’s application for

reconsideration, the application is denied.



                                              DAN PELLEGRINI,
                                              President Judge